Citation Nr: 1425627	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-24 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for inner ear disorder with vertigo, secondary to service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from October 1945 to May 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the claim for service connection for inner ear disorder with vertigo.  In July 2011, the Board reopened the claim and remanded the claim for further development.  

The Board remanded the reopened claim in January 2013 and again in June 2013 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, this claim requires further development.  

Previously, the Veteran submitted information from the internet which indicated, in pertinent part, that vestibular dysfunction can occur as a result of anxiety.  It also indicated that these distorted brain signals can be received from the inner ear.  These findings raised the issue of service connection for an inner ear disorder with vertigo, secondary to service-connected anxiety disorder.  The Veteran underwent VA examination in July 2013, and October 2013.  The July 2013 examiner, who was a registered nurse, stated that vertigo was "probably" secondary to labyrinthitis, with no mention of vertigo secondary to anxiety.  The October 2013 VA examination, performed by a psychologist, indicated that these findings were outside the realm of his expertise and deferred the diagnosis to an ear, nose and throat (ENT) examiner.  Finally, a March 2014 addendum was provided by the psychologist who performed the October 2013 VA psychology examination.  He stated he found no literature to suggest that anxiety caused inner ear disorder with vertigo.  He did indicate that there was literature to suggest only a correlational relationship between anxiety and inner ear disorder with vertigo.  However, he stated that a correlational relationship did not imply causation.  Again, he did not address the issue of whether it is at least as likely as not that the Veteran's service-connected anxiety disorder aggravated his inner ear disorder with vertigo.  As a result, if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013).  This still must be addressed prior to final adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to be scheduled for a specialty VA ENT examination (performed by an ENT physician or other appropriate specialist) and a specialty VA psychiatric examination (performed by a psychiatrist or other appropriate specialist) to determine the nature and etiology of any currently diagnosed inner ear disorder with vertigo.  All indicated studies should be performed.  After examination and review of the claims folder, the examiner should appropriately diagnose the Veteran's inner ear disorder  with vertigo.  Thereafter, the examiner(s) should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

The Veteran's service-connected anxiety disorder aggravated his diagnosed inner ear disorder with vertigo. 

If it is determined that aggravation beyond the natural progress of the inner ear disorder with vertigo exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The claims file must be made available to the examiner(s) for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

2.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

